UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A Amendment No. 1 [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-15759 CLECO CORPORATION (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-1445282 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Commission file number 1-05663 CLECO POWER LLC (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-0244480 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Indicate by check mark whether the Registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports) and (2) have been subject to such filing requirements for the past 90 days. Yes xNo Indicate by check mark whether Cleco Corporation is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer x Accelerated filer Non-accelerated filer Indicate by check mark whether Cleco Power LLC is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filerx Indicate by check mark whether the Registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act)Yes No x  Number of shares outstanding of each of Cleco Corporation’s classes of Common Stock, as of the latest practicable date. Registrant Description of Class Shares Outstanding at April 30, 2007 Cleco Corporation Common Stock, $1.00 Par Value 59,684,966 Cleco Power LLC, a wholly owned subsidiary of Cleco Corporation, meets the conditions set forth in General Instructions H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format. Cleco Corporation Cleco Power 2007 1ST QUARTER FROM 10-Q/A EXPLANATORY NOTE This combined Form 10-Q/A is separately filed by Cleco Corporation and Cleco Power.Information in this filing relating to Cleco Power is filed by Cleco Corporation and separately by Cleco Power on its own behalf.Cleco Power makes no representation as to information relating to Cleco Corporation (except as it may relate to Cleco Power) or any other affiliate or subsidiary of Cleco Corporation.This combined Form 10-Q/A amends (i) Cleco Corporation’s Quarterly Report on Form 10-Qfor the quarterly period ended March 31, 2007 filed with the Securities and Exchange Commission on May 2, 2007 (the “Cleco Corporation 10-Q”), and (ii) Cleco Power’s Quarterly Report on Form 10-Qfor the quarterly period ended March 31, 2007 filed with the Securities and Exchange Commission on May 2, 2007 (the “Cleco Power 10-Q,” and together with the Cleco Corporation 10-Q, the “Combined 10-Q”), to include certain exhibits to the Combined 10-Q. This combined Form 10-Q/A consists solely of the preceding cover page, this explanatory note, the information required by Part II, Item 6 of Form 10-Q, signature pages and the certifications required to be filed as exhibits hereto.In accordance with Rule 12b-15 promulgated under the Securities Exchange Act of 1934, the complete text of Part II, Item 6, as amended, is included herein. 2 Cleco Corporation Cleco Power 2007 1ST QUARTER FROM 10-Q/A PART II —
